Citation Nr: 0023789	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-05 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spinal disc 
condition. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  His claims comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues on appeal.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claims are fairly adjudicated. 

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless the veteran 
waives this procedural right.  See 38 C.F.R. § 20.1304(c) 
(1999).  This procedural requirement has not been met in this 
case.  The RO last adjudicated the issues on appeal in a 
supplemental statement of the case issued in September 1996.  
Since that decision, the veteran has submitted additional 
evidence in support of his claims which has not been 
considered by the RO.  This evidence consists of numerous VA 
and private treatment reports.  No waiver associated with 
this evidence was received.  Therefore, this case must be 
remanded in accordance with 38 C.F.R. § 19.31 (1999) and 
20.1304(c) (1999).  See also 38 C.F.R. § 19.9 (1999).


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should review all evidence 
submitted by the veteran subsequent to 
the supplemental statement of the case 
issued in September 1996.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




